UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7295


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MURDOCK RAEFORD SHERROD,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:18-cr-00067-BR-1)


Submitted: February 17, 2022                                  Decided: February 23, 2022


Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Murdock Raeford Sherrod, Appellant Pro Se. David A. Bragdon, Assistant United States
Attorney, Joshua L. Rogers, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Murdock Raeford Sherrod, a federal prisoner, appeals from the district court’s order

denying his motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as

amended by the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194,

5239. We review a district court’s denial of a motion for compassionate release for abuse

of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct.

383 (2021). We have reviewed the record and discern no abuse of discretion. The district

court denied Sherrod’s motion after assessing the applicable 18 U.S.C. § 3553(a) factors

and sufficiently explained its reasons for the denial. See United States v. High, 997 F.3d

181, 188-91 (4th Cir. 2021) (discussing amount of explanation required for denial of

compassionate release motion). We therefore affirm the district court’s order. We deny

Sherrod’s motion for appointment of counsel and we dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2